DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 defines an output edge and an inboard edge however, Claim 1 which it depends on defines each of these.  It is unclear if these are the same outboard and inboard edges or if these are different one.  As such the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 10, 11, 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (US Patent #6089502) in view of Gratzer (US PgPub #2014/0346281) and Eberhardt (US Patent #8336830).
For Claims 1, 3, 6, and 7, figures 1 and 2B of Herrick ‘502 disclose a curved planar wingtip (8) comprising: a curving planar member configured for attachment to an outboard end of a wing of an aircraft, the curving planar member being configured to provide a stationary wingtip that extends aft of a trailing edge of the wing (18); and the curving planar member forms a tip that is substantially in the same plane as the wing without extending substantially upwardly or downwardly.  While Herrick ‘502 discloses a curving wingtip it is not continuously curving.  However, figures 1-16B and paragraphs [0005 and 0124] of Gratzer ‘281 teach different wingtips that are very similar to Herrick ‘502 including figure 16B of Gratzer ‘281 which teaches a continuously curving leading edge (1620) and trailing edge (1640) that can each be compound curves having different elliptic radii including a complex curve with a smaller radius of curvature near a leading edge and a gradually increasing radius of curvature as the leading edge curves aft towards the tip  or that could have continuously changing radii such that the meet at a trailing edge (1628) or a distal point  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Herrick ‘502 with the continuously curving planar wingtip as taught by Gratzer ‘281 as it is a well-known wingtip design.
While Herrick ‘502 and Gratzer ‘281 are silent about a specific ratio of wingtip span and how far the tip extends aft of the wing, figures 4-5A of Eberhardt '830 teach the ability to extend the wing tip to much longer than it extends past the trailing edge of the wing, such that it is at least twice the distance that the tip extends aft of the trailing edge. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Herrick ‘502 and Gratzer ‘281 with the span of the wingtip being a least twice the distance that the tip extends aft of the trailing edge of Eberhardt '830 in order to provide the desired fluid flow around the wingtip.
For Claim 4, figure 2B of Herrick ‘502 discloses that the top extends aft of the trailing edge of the wing by a distance of at least ten percent of a tip chord of the wing.
For Claim 8, column 10 lines 48-65 of Herrick ‘502 disclose that the leading edge of the wing has a sweep angle between 15-40 degrees and a wingtip sweep angle of between 40-60 degrees.  Therefore it can be seen that the difference of the wing to wingtip trailing edge is 20 degrees.  In addition, Gratzer ‘281 discloses that the curve of the inboard edge is elliptic and as such has a changing radius at which some point would have a line tangent to the curve being 20 degrees with respect to the angle of the trailing edge.  Therefore it can be seen that it is known to have an inboard edge angle aft of the trailing edge by an angle of 20 degrees with a line tangent to the curve of the inboard in order to have a desired airflow around the wingtip.
For claim 10, figure 2B of Herrick ‘502 discloses that the induced drag of the wing is reduced by the curved planar wingtip without substantially increasing the lift of the wing and without substantially increasing the weight of the wing.
For Claim 11, figure 2B of Herrick ‘502 discloses that the curved planar wingtip avoids applying substantially additional loads to the wing due to cross winds.
For Claim 13, figure 2B of Herrick ‘502 discloses that the wing is a swept wing of the aircraft and the curved planar wingtip is substantially planar with the swept wing.
For Claim 14, figure 2B of Herrick ‘502 discloses that the inboard edge extends in an aft direction from the trailing edge at an interface by an angle greater than a sweep angle of the swept wing.
For Claim 21, figure 2B of Herrick ‘502 discloses an aerodynamic device comprising: a wingtip (8) adapted to be fixed to an outboard end of an aircraft wing (9), such that the wingtip provides a stationary extension from the outboard end of the aircraft wing; and the wingtip having a curving planar portion that extends aft of a trialing edge of the wing, wherein the curving planar portion forms a tip that is substantially in the same plane as the wing without extending substantially upwardly or downwardly.  Column 10 lines 48-65 of Herrick ‘502 disclose that the leading edge of the wing has a sweep angle between 15-40 degrees and a wingtip sweep angle of between 40-60 degrees.  Therefore it can be seen that the difference of the wing to wingtip trailing edge is 20 degrees.  
While Herrick ‘502 discloses a curving wingtip it is not continuously curving.  However, figures 1-16B and paragraphs [0005 and 0124] of Gratzer ‘281 teach different wingtips that are very similar to Herrick ‘502 including figure 16B of Gratzer ‘281 which teaches a continuously curving leading edge (1620) and trailing edge (1640) that can each be compound curves having different elliptic radii including a complex curve with a smaller radius of curvature near a leading edge and a gradually increasing radius of curvature as the leading edge curves aft towards the tip  or that could have continuously changing radii such that the meet at a trailing edge (1628) or a distal point  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Herrick ‘502 with the continuously curving planar wingtip as taught by Gratzer ‘281 as it is a well-known wingtip design.
For Claim 22, column 10 lines 48-65 of Herrick ‘502 disclose that the leading edge of the wing has a sweep angle between 15-40 degrees and a wingtip sweep angle of between 40-60 degrees.  Therefore it can be seen that the difference of the wing to wingtip trailing edge is 20 degrees.  In addition, Gratzer ‘281 discloses that the curve of the inboard edge is elliptic and as such has a changing radius at which some point would have a line tangent to the curve being 20 degrees with respect to the angle of the trailing edge.  Therefore it can be seen that it is known to have an inboard edge angle aft of the trailing edge by an angle of 20 degrees with a line tangent to the curve of the inboard in order to have a desired airflow around the wingtip.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (US Patent #6089502) in view of Gratzer (US PgPub #2014/0346281) and Eberhardt (US Patent #8336830) as applied to claim 6 above, and further in view of Roncz (US PgPub #2015/0028160). While Gratzer ‘281 is silent about navigational lights in the outboard edge of the wingtip, figure 1 of Roncz '160 teaches lights placed in cavities (26 and 28) in the outboard edge of a wingtip. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Herrick ‘502 and Gratzer ‘281 with the wingtip lights of Roncz '160 in order to have landing lights, navigation, and strobe lights for increased safety.

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 6-14, 21, and 22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gratzer ‘281.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        4/14/2021